Citation Nr: 1709947	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-13 356A	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to June 1987, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to a an increased rating for the Veteran's lumbar spine disability.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in January 2013.  A transcript of the hearing is associated with the record.  

In a February 2014 decision for the Veteran's claim of entitlement to an increased rating for a lumbar spine disability, the Board determined that entitlement to a TDIU had been raised by the record and remanded the issue for additional development.  Thereafter, in a December 2014 rating decision, the RO denied entitlement to a TDIU; this denial was upheld by the Board in a September 2015 decision.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (CAVC), which in August 2016 granted a Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As pointed out by the August 2016 JMR, the Board's September 2015 decision was found not to have presented adequate reasons and bases for its denial of TDIU, to include failing to properly explain why the Veteran appeared to still be capable of working in light of the findings of the October 2014 VA examination, which noted various employment-related limitations.  Upon review of the evidence, further development is indicated to clarify the full extent of his service connected disabilities on his ability to obtain and maintain substantial gainful employment, in light of the circumstances of this case.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently service-connected for hypertension (60 percent disabling); degenerative disc disease of the lumbar spine (40 percent disabling); right knee replacement with scar (30 percent disabling); diabetes mellitus (20 percent disabling); degenerative disc disease of the cervical spine (10 percent disabling); mild paralysis of the left lower extremity (10 percent disabling); mild paralysis of the right lower extremity (10 percent disabling); residuals fracture left (minor) little finger (noncompensable); and impotence (noncompensable). His combined disability rating is 90 percent.  The 90 percent rating has been in effect from January 23, 2012.  Prior to that date, a combined 80 rating was in effect during the pendency of this claim beginning November 20, 2006, the date of claim.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16 (a) for TDIU throughout the pendency of this claim.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
 on individual unemployability is limited to consideration of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358   (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran's August 2014 VA Form 21-8940 (Veteran's Application of Increased Compensation Based on Unemployability) reflects that he has a college degree with 2 years of professional graduate school.  It reported that he last worked full time in April 2008 and became too disabled to work in April 2009.  The employer was described as American United Insurance.  He was employed as a tax consultant and stock broker.  Additionally, he stated that he was self-employed and earned 300 dollars in monthly income.  He described working from January 2009 to December 31, 2013 with wages and "commission trail" and generally worked 1-2 hours week (once 5 hours a week).  

Since the August 2016 JMR was issued, new evidence was submitted by the Veteran and his attorney in January 2017 with a waiver of AOJ review; including tax and earnings statements through the 2015 tax year and a December private vocational evaluation.  The evidence submitted included a new TDIU application of 1/11/17 (VBMS entry date), reflects that he worked at a self-owned tax business 1989-2009 for 70-80 hrs a week and as a financial planner business, with both the tax and financial planner businesses operating under his last name in 1989-2015.  See TDIU claim entered into VBMS 1/11/17.  He reported his largest monthly income between 1989 and April 2009 was $8000 per month and between 2009 and 2015 was $4500 per month.  Additionally the tax and income evidence suggests that in the 2011 tax year he earned over $19,000.  

The Veteran has submitted a statement in January 2017 where he explained his income and earnings situation over the years, describing that he went from working between 70-80 hour weeks from 1989 to 2009 but that since 2009 his combined service connected disabilities have limited his ability to work, to where he was only working part time.  He indicated that he sold the tax business in 2009, but worked there until April 2009.  He described the financial services businesses including its revenue as decreasing after 2009 due to clients passing away but he essentially kept this business open through the current time to receive trail commissions which have declined to $20 per year in 2015.  He also explained the 2011 earnings of over $19,000 as resulting from the sale of his tax business.

Also submitted in January 2017 was a private employability examination conducted in December 2016.  This examination provided an opinion that it is more likely than not that the Veteran's combined service-connected disabilities prevent him from securing and following substantially gainful occupation and this unemployability began in 2008 after the sale of his business.  The examiner opined that the disabilities precluded even sedentary employment.   By way of rationale, it was explained that the Veteran had to take numerous breaks to stretch and alternate positions and he could no longer schedule appointments lasting longer than 30 minutes.  Such accommodations, it was noted, would not be allowed in competitive employment and would significantly reduce productivity and attendance.  The Veteran's continuous chronic pain was again emphasized.  It was specifically noted that the Veteran's flare-ups would lead to significant absenteeism and would not allow for even sedentary work.  Even when present, the pain would impair attention and concentration.  

Based on the January 2017 examination, the Board finds that an award of TDIU is warranted.  In so finding, benefit of the doubt has been resolved in the Veteran's favor, consistent with 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




Regarding the effects of the combined service connected disabilities on the Veteran's ability to obtain employment consistent with his training and vocational history, the private examiner focused on the most severe flare-ups at various times rather than the overall level of disability.  This includes focusing on the severity of the service connected right knee symptoms in 2009 prior to his July 2009 TKA surgery and focusing on the periods where his lumbar and cervical spine pain was reported to flare-up to 8/10 level (including as early as a July 2002 VA examination), as opposed to the evidence where his pain level was noted to repeatedly in the moderate range between levels 4-5/10 throughout the appeal period.  See 224 pg documents entered in VBMS at pgs 77, 84, 89, 94, 103 for records from January 2011, April 2011, June 2011, July 2011 showing mild to moderate back pain (between 3/10, 4/10 and 5/10).  See also 58 pg VA recs received in VBMS on 5/24/12 at pgs 36, 42, 54 showing back pain of 4/10 and 5/10.  See also 67 pg VA records entered into VBMS on 3/27/15 at pg 9 showing pain at 6/10 level but with 5/10 level being average.  

As for the most recent VA examinations of October 2014 while the private examiner noted the findings from these examinations, they did not appear to be factored into the conclusion that the Veteran was disabled from all forms of employment including sedentary work.  There is noted to be no limits to employment shown in the October 2014 VA kidney disorders examination, the hypertension examination, the erectile dysfunction examination and the left hand/little finger examination.  There are only dietary restrictions potentially impacting employment from the diabetic examination which indicated he would need a job that allows him to eat regularly and eat snacks to maintain good glycemic control.  As for the orthopedic limitations on employment, these appear to suggest he would be capable of sedentary employment, with examinations of the lumbar and cervical spine and right knee showing he was restricted to sitting no more than 20 minutes, standing no more than 15 minutes without changing position, driving more than an hour, and walking no more than a half mile.  He also was limited from using stairs or ladder, lifting more than 25 pounds, kneeling or squatting, or doing overhead work.  Such findings are inconsistent with the findings from December 2016 private examiner who determined the Veteran was precluded from sedentary employment.     

VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).  However given the factual background of this case and the inconsistencies in the evidence particularly shown in the December 2016 private employment examination, a medical opinion on any work limitations caused by the Veteran's service-connected disabilities is needed for the claim of TDIU.

Additionally the Veteran is noted to have reported ongoing medical treatment in his January 2017 correspondence, and has provided their names and addresses.  Thus on remand an attempt should be made to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records from the VA facility after March 27, 2015 and pertinent records from the medical providers cited by the Veteran in correspondence entered into VBMS on January 11, 2017. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether his service-connected disabilities (i.e., hypertensive nephrosclerosis, right knee replacement with scar, type II diabetes mellitus (DMII), degenerative disc disease of the cervical and lumbar spine, hypertension, residual right knee meniscectomy, residuals of left little finger fracture, and impotence associated with DMII), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.   The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Finally, adjudicate the Veteran's TDIU claim on appeal. If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




